Citation Nr: 1201749	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  04-20 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, including anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1991 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for anxiety/depression.  

In February 2009, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in February 2011 for an opinion regarding the Veteran's past psychiatric diagnoses.  In June 2011, a new VA examiner reviewed the claims file and provided an opinion based on all available evidence.  The examiner did note that the August 2009 VA examination report stated the Veteran had attended private therapy appointments with C.L., M.A. (a private therapist) for the past three years and that these records were not available for review in the claims file.  The Veteran's representative requested these records be requested in a December 2011 informal hearing presentation.  

On remand, request all records from C.L., M.A. from with any necessary assistance from the Veteran.  If records are received, return the claims file to the June 2011 VA examiner for an updated opinion in accordance with the February 2011 Board remand request.  If no records are received, return the file to the Board.  

Accordingly, the case is REMANDED for the following action:

1. Request all records from C.L., M.A. with any necessary assistance from the Veteran.  If records are received, return the claims file to the June 2011 VA examiner for an updated opinion.  If no further evidence is received, it is not necessary to return the claims file to the examiner.  A negative reply is requested and must be associated with the file.  

2. Re-adjudicate the Veteran's claim for a psychiatric disability, including anxiety and depression.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

